Citation Nr: 1822582	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-03 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.  

2.  Entitlement to service connection for narcolepsy.  

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to an initial compensable rating for hypertension.

5.  Entitlement to an initial rating in excess of 30 percent for hypertensive heart disease with syncope.  

6.  Entitlement to an initial rating in excess of 10 percent for sinusitis with headaches.

7.  Entitlement to an initial rating in excess of 30 percent for panic disorder.

8.  Entitlement to an initial rating in excess of 10 percent for degenerative joint and disc disease of the lumbar spine prior to January 7, 2014 and in excess of 40 percent thereafter. 

9.  Entitlement to an initial compensable rating for residuals of a right fifth metatarsal fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 

INTRODUCTION

The Veteran served on active duty from September 1988 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) from the April 2010 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues for (1) entitlement to service connection for a right shoulder disorder; and (2) entitlement to an initial rating in excess of 10 percent for sinusitis with headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's currently diagnosed OSA first manifested in service and 
was incurred in service.

2.  The Veteran does not have a diagnosed narcolepsy disability.

3.  For the entire initial rating period on appeal, the Veteran's service-connected hypertension has not been manifested by diastolic pressure of predominantly 100 or systolic pressure of predominantly 160 or more; although the Veteran uses constant medication to treat his hypertension, the Veteran does not have a medical history indicating diastolic blood pressure of predominantly 100 or more.

4.  The Veteran's hypertensive heart disease does not result in more than one episode of acute congestive heart failure in the past year; he does not have a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope due to the hypertensive heart disease; and there is not left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.

5.  The Veteran's panic disorder most nearly approximates occupational and social impairment with reduced reliability and productivity.

6.  For the rating period prior to January 7, 2014 , the evidence is in equipoise as to whether the Veteran's lumbar spine disability has been manifested by muscle spasms and flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.

7.  For the rating period prior to January 7, 2014, the Veteran's lumbar spine disability did not more nearly approximates forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.

8.  For the rating period beginning January 7, 2014, the Veteran's lumbar spine disability has not more nearly approximated unfavorable ankylosis of the entire thoracolumbar spine.

9.  For the rating period prior to January 7, 2014, the Veteran had mild right lower extremity radiculopathy of the sciatic nerve; the Veteran did not have a diagnosis of right lower extremity radiculopathy during the appeal period begining January 7, 2014.

10.  For the entire initial rating period on appeal, the Veteran's service-connected right foot disability more nearly approximated a moderate foot injury.


CONCLUSIONS OF LAW

1.  The criteria for service connection for obstructive sleep apnea have been met. 
38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  The criteria for service connection for narcolepsy have not been met.  38 U.S.C. 
§§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).

3.  The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.14, 4.7, 4.104, Diagnostic Code 7101 (2017).

4.  The criteria for an initial rating in excess of 30 percent for hypertensive heart disease have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.100, 4.104, Diagnostic Codes 7007 (2017).

5.  The criteria for a rating of 50 percent, but no higher, for panic disorder have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9412 (2017).

6.  For the rating period prior to January 7, 2014, the criteria for a 20 percent rating, but no higher, for lumbar spine degenerative changes have been met.  38 U.S.C. 
§ 1155 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

7.  For the rating period beginning January 7, 2014, the criteria for a rating in excess of 40 percent for lumbar spine degenerative changes have not been met.  38 U.S.C. 
§ 1155 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2017).

8.  For the rating period prior to January 7, 2014, the criteria for a separate rating of 10 percent for right lower extremity radiculopathy of the sciatic nerve have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2017).

9.  For the entire initial rating period on appeal, the criteria for a 10 percent rating, but no higher, for residuals of a right foot 5th metatarsal fracture have been met.  
38 U.S.C. §§ 1155 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).
    
    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2017) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102 .
    
Service Connection Analysis for OSA

The Veteran is seeking service connection for obstructive sleep apnea.

Upon review of all the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's OSA first manifested in service and was incurred in service. 
Service treatment records show reports by the Veteran of poor sleep and sleep problems.  See July 2006 service treatment record.  In a March 2008 service treatment record, the Veteran indicated that his wife complained of his snoring.  He also reported that his snoring woke him up several times a night, which is why he reported daytime somnolence and fatigue.  In a separate March 2008 service treatment record, the Veteran reported "very loud snoring" and waking during the night "gasping for air."

The evidence includes a private sleep study dated in November 2010.  During the evaluation, the Veteran reported that his sleep complaints (including snoring, apneas, gasping, and unrestorative sleep) had been present for "several years."  The Veteran was diagnosed with mild OSA.  Notably, this diagnosis occurred only two years following service separation.

Based on a careful review of all of the subjective and clinical evidence, and resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for OSA is warranted.  Taking into account service treatment records showing that the Veteran was first diagnosed with sleep problems in service and was diagnosed with OSA soon after service separation, the Board finds that the pertinent evidence supports the conclusion that the Veteran's OSA is related to active service.  There is no evidence to the contrary and the Court has cautioned VA against seeking a medical opinion where favorable evidence in the record is unrefuted.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).

In sum, the evidence is at least in equipoise that the Veteran's currently diagnosed OSA had its onset during his active duty service.  Accordingly, the Veteran is afforded the benefit of the doubt; therefore, service connection is granted.  See 
38 U.S.C. § 5107 (b)(2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection Analysis for Narcolepsy

The Veteran essentially contends that he has narcolepsy.  Upon review of the evidence of record, the Board finds that the Veteran does not have a currently diagnosed narcolepsy disability.

Private treatment records include the November 2010 sleep study; however, there was no diagnosis of narcolepsy provided.   

VA treatment records are also absent for any complaints, diagnoses, or treatment for narcolepsy.  The remaining evidence of record does not show a diagnosis of narcolepsy.   

The Board has also reviewed the Veteran's lay statements claiming that he has narcolepsy.  However, as a lay person, the Veteran is not competent to diagnose narcolepsy as he has not been shown to have the requisite medical knowledge, training, or experience.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Narcolepsy is a medically complex disease process because of it requires specialized testing to diagnose and manifests observable symptomatology that may overlap with other disorders (such as sleep apnea). Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).

As the evidence does not show a currently diagnosed disorder, the claim must be denied.  Brammer, 3 Vet. App. at 225.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  
38 U.S.C. § 5107; 38 C.F.R. § 3.102.

General Disability Rating Criteria-Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. 
38 C.F.R. § 4.21 (2017).  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  In such instances, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Rating Analysis for Hypertension

The Veteran essentially contends that his hypertension is manifested by symptomatology more nearly approximating a rating in excess of the current noncompensable (zero percent) rating assigned under 38 C.F.R. § 4.104, Diagnostic Code 7101.

For hypertensive vascular disease, with diastolic pressure of predominantly 100 or more, or with systolic pressure predominantly 160 or more, or where continuous medication is shown necessary for the control of hypertension with a history of diastolic blood pressure predominantly 100 or more, a 10 percent rating is assigned. With diastolic pressure predominantly 110 or more, or with systolic pressure predominantly 200 or more, a 20 percent rating is warranted.  With diastolic pressure predominantly 120 or more, a 40 percent rating is warranted.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.

The Board has reviewed all of the evidence of record, both lay and medical, and finds that the Veteran's hypertension symptomatology does not more nearly approximate that required for a 10 percent rating under Diagnostic Code 7101 for the entire initial rating period under appeal.  As noted above, a 10 percent rating is to be assigned for hypertension manifested by diastolic pressure of predominantly 100 or more, or with systolic pressure predominantly 160 or more, or where continuous medication is shown necessary for the control of hypertension with a history of diastolic blood pressure predominantly 100 or more.  

The record indicates that that the Veteran's hypertension is controlled by medication.  In an October 2009 VA general medical examination, the Veteran indicated that he did not have chest pain or shortness of breath.  He was noted to be on medication (Hydrochlorothiazide and Lisinopril) and did not report any side effects.  Upon physical examination, the Veteran's blood pressure was 100/80, 110/80, and 106/80.  The examiner diagnosed the Veteran with "essential hypertension controlled on medication."  

The evidence also includes a September 2012 VA hypertension examination report.  During the evaluation, the Veteran stated that he was taking daily, prescribed zestoretic.  He denied any hypertension complications or new secondary diagnoses.  The examiner also noted that the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  The examiner noted that blood pressure readings in January 2010 were 139/66 and in November 2011 his blood pressure was 142/94 and 136/96.  

The Veteran was afforded another VA hypertension examination in January 2014.  The Veteran was noted to be taking zestoretic for his hypertension.  The examiner also noted that the Veteran did not have a history of diastolic blood pressure elevation to predominantly 100 or more.  Upon physical examination, the Veteran's blood pressure was measured as 140/90, 136/90, and 130/90.  The examiner further indicated that the Veteran did not have any other pertinent physical findings, complications, conditions, signs or symptoms related to his hypertension.  

In January 2014, the Veteran underwent a VA heart examination.  At that time, his blood pressure reading was 140/90.

VA treatment records show various blood pressure readings throughout the initial rating period on appeal; however, there is no indication that the Veteran's hypertension was manifested by diastolic pressure of 100 or more, or systolic pressure of 160 or more.  See e. g., VA treatment records (August 2014, BP 136/82), (July 2014, BP 132/76), (November 2011, BP 136/96), (January 2010, BP 139/66), (November 2009, BP 138/71).

The Board finds that the Veteran's hypertension symptomology does not more nearly approximate diastolic pressure of 100 or more, or systolic pressure of 160 or more.  Moreover, although the Veteran takes continuous medication for the control of hypertension, the weight of the evidence does not demonstrate a history of diastolic blood pressure predominantly 100 or more.  Therefore, a compensable rating is not warranted.  Because the preponderance of the evidence is against a compensable rating for the service-connected hypertension for the entire initial rating period under appeal, the benefit of the doubt doctrine is not for application. See 38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Rating Analysis for Hypertensive Heart Disease

The Veteran maintains that his service-connected hypertensive heart disease with syncope (HHD) is more severe than what is contemplated by the currently signed 30 percent rating.

The Veteran's service-connected HHD is properly evaluated pursuant to Diagnostic Code 7007.  See 38 C.F.R. § 4.104, Diagnostic Code 7007.  Under Diagnostic Code 7007, a 30 percent evaluation is warranted when a workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs results in dyspnea (shortness of breath), fatigue, angina (chest pain), dizziness, or syncope (fainting); or when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  

A 60 percent evaluation is assigned when there is more than one episode of acute congestive heart failure in the past year; or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  Id.  

A 100 percent evaluation is warranted for chronic congestive heart failure; or when there is a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7007.

Most of the diagnostic codes used to evaluate diseases of the heart have nearly identical rating criteria.  See 38 C.F.R. §§ 4.100, 4.104, Diagnostic Codes 7000-7006, 7015-7020.  When evaluating cardiovascular disorders under Diagnostic Codes 7000-7007, 7011, and 7015-7020, it must be ascertained in all cases whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram, or x-ray) is present and whether or not there is a need for continuous medication.  38 C.F.R. § 4.100 (a). 

METs testing is also required in all cases except: (1) when there is a medical contraindication; (2) when the left ventricular ejection fraction has been measured and is 50 percent or less; (3) when chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year; (4) when a 100 percent evaluation can be assigned on another basis.  
38 C.F.R. § 4.100 (b).  If left ventricular ejection fraction (LVEF) testing is not of record, the cardiovascular disability must be based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.  38 C.F.R. § 4.100 (c).

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, so contraindicated, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  See 
38 C.F.R. § 4.104, Note (2).

The evidence includes an October 2009 VA General Medical examination report.  At that time, the Veteran stated that he had never had chest pain or breathlessness.  He also indicated that he never had any difficulty completing his physical fitness test.  Previous EKG showed increase voltage suggestive of left ventricular hypotrophy.  The examiner indicated that the Veteran's METs level was an 8.  Upon examination the Veteran's heart had a regular rhythm.  

During a September 2012 VA heart examination, the examiner indicated that the Veteran was diagnosed with left ventricular hypertrophy in 2007 (during service).  It was also noted that the Veteran was evaluated by VA cardiology as recently as March 2010 for a holter study which was normal.  The Veteran denied any significant interval changes in his heart health since the VA examination in October 2009.  The episodes of chest pain and shortness of breath were noted to have been attributed to anxiety and not to his cardiovascular sources.  The Veteran denied any episodes of chest pain or shortness of breath with exertion in the past several years.  The examiner further indicated that the echocardiogram in October 2007 showed left ventricular ejection fraction greater than 50 percent.  Upon examination, the September 2012 VA examiner stated that during an interview-based METs test, the Veteran denied experiencing symptoms with any level of physical activity.

In January 2014, the Veteran underwent a VA heart examination.  The examiner indicated that the Veteran had not had a myocardial infarction and did not have congestive heart failure.  There was no arrhythmia, heart valve condition, infection heart condition, or pericardial adhesions.  The Veteran had not been hospitalized for any treatment relating to his heart disability.  During an interview-based METs test (results of which were noted by the examiner to most accurately reflect the Veteran's current cardiac functional level), the Veteran denied experiencing symptoms with any level of physical activity.

In order for a higher rating to be warranted, the evidence must show that the Veteran has left ventricular dysfunction with an ejection fraction of 30 to 50 percent, but this Veteran had an ejection fraction of greater than 50 percent.  Further, the Veteran has denied experiencing symptoms with any level of physical activity during interview-based METs testing.  There is also no evidence showing that the Veteran had more than one episode of acute congestive heart failure in the past year.  

Therefore, the Board finds that the criteria for a higher rating are not met.
Because the preponderance of the evidence is against a rating in excess of 30 percent for the service-connected HHD for the entire initial rating period under appeal, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7.

Rating Analysis for Panic Disorder

The Veteran is in receipt of a 30 percent disability rating for panic disorder under Diagnostic Code 9412 for the entire rating period on appeal.  A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130.

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board after August 4, 2014, the DSM-5 is not applicable to this case.  See VA Form 8 dated in January 2017.  According to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

The evidence includes an October 2009 VA psychiatric examination.  During the evaluation, the Veteran denied receiving any mental health treatment since service.  The Veteran indicated that, as a result of his psychiatric disability, he became fidgety and shaky.  He reported lightheadedness and dizziness about 3 times a month.  He also reported having an anxious mood.  The examiner indicated that the Veteran was employed full time.  His performance reviews were noted to be "good."  It was also noted that the Veteran had contact by telephone with old friends.   He was also married for 7 years and had reported having a close relationship with his children.  Upon mental status examination, the Veteran did not have impairment of thought process or communication.  Delusions, hallucinations, or suicidal/homicidal ideations were denied.  Regarding his panic attacks, the Veteran indicated that he had palpitations, shortness of breath, chest pain, nausea, and fear of losing control.  The examiner diagnosed the Veteran with panic disorder without agoraphobia.

During a September 2012 VA psychiatric examination, the examiner confirmed a diagnosis of panic disorder without agoraphobia.  The examiner also opined that the Veteran's psychiatric disorders resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  Current symptoms were noted to include anxiety and panic attacks more than once a week. The Veteran reported that he continued to have episodes of increased heart rate, shortness of breath, and dizziness that occurred daily.  He was not aware of any core fear during these events although he was worried that he might have one while driving and cause an accident.  These episodes were noted to last for 10-15 minutes and occurred sometimes at work during which times he will sit down, attempt to relax, and ask to be left alone until his symptoms subside.

The Veteran was afforded a VA mental disorders examination in January 2014.  Current symptoms were noted to include anxiety and panic attacks more than once a week.  Upon mental status examination, the Veteran was noted to maintain good eye contact.  There were no abnormalities noted in gross motor activity, though there was some evidence of mild psychomotor activity.  He was cooperative with 
no inappropriate behavior observed.  His rate and flow of communication was clear, logical, and coherent with no indications of irrelevant, illogical, or obscure speech patterns.  Thought processes were clear, coherent and goal directed.  Thought content was unremarkable and void of any perceptual or delusional disturbances. The Veteran's mood was anxious with restricted affect.  He denied current suicidal or homicidal ideation.  The examiner then noted that the Veteran's current symptom profile was consistent with what he reported during his previous compensation and pension examination conducted in September 2012.  The Veteran's panic attacks occurred at least 3-4 times a week and frequently took place at work, causing him to stop working until the symptoms subside.  Therefore, it was this examiner's opinion that the Veteran experienced occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.

In consideration of the above evidence, the Board finds that the evidence is in equipoise as to whether the Veteran's panic disorder more nearly approximates a 50 percent disability rating.  The Veteran's main psychiatric symptom includes numerous panic attacks occurring more than once a week, which are symptoms that are specifically contemplated by the 50 percent rating criteria.  The Veteran has also been noted to experience anxiety, which is also contemplated by the 50 percent rating criteria (i. e., disturbances of mood).  Moreover, the Veteran has indicated that his panic attacks occurred at least 3-4 times a week and frequently took place at work, which cause the Veteran to stop working until the symptoms subside.  The Board finds that this more nearly approximates occupational impairment with reduced reliability and productivity.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 50 percent rating for panic disorder is warranted throughout the entire initial rating period on appeal.  

The Board next finds that a rating in excess of 50 percent for panic disorder is not warranted.  In this regard, the evidence does not show that the Veteran's panic disorder has resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Veteran remains married and has reported having a good relationship with his children and family.  He is also able to continue working full-time.  Moreover, his symptoms of anxiety and panic attacks have already been considered in the assignment of a 50 percent evaluation. 

The Board has also considered the Veteran's statements that his disability is worse. He is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's panic disorder has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value. 

Based on all of the evidence discussed above, lay and medical, the Board finds that the Veteran's panic disorder has been manifested by anxiety and panic attacks occurring more than once a week characterized by occupational and social impairment with reduced reliability and productivity. The Board finds that such symptoms are consistent with the criteria for a 50 percent rating under Diagnostic Code 9412, but no more.  

Rating Analysis for Lumbar Spine Disability

The Veteran maintains that his currently diagnosed lumbar spine disability is more severe than what is contemplated by the currently assigned 10 percent and 40 percent ratings.  The Board notes that the Veteran is in receipt of a 10 percent rating for his lumbar spine disability prior to January 7, 2014, and is in receipt of a 40 percent rating thereafter.

The Board finds that the Veteran's lumbar spine disability, diagnosed as degenerative joint and disc disease is most appropriately rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The Veteran has also been diagnosed with degenerative arthritis of the spine and degenerative disc disease.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5242 and 5243.

Under Diagnostic Code 5242 (degenerative arthritis of the spine), a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is assigned for unfavorable ankylosis of entire spine. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The evidence includes a March 2008 Initial Evaluation from Dr. J. S.  The report indicated that the Veteran was seen for a protruding disc at L5-S1.  Upon examination, Dr. J. S. indicated that passive range of motion of the lumbar spine was limited to 50 percent (i. e., flexion limited to approximately 45 degrees).  There were also moderate muscle spasms during active range of motion testing.  Functional limitations were noted to include pain with bending over and after sitting.  

VA treatment records include an October 2009 primary care note where the Veteran reported low back pain that radiated down the right leg to his knee.  

A following October 2009 MRI report indicated that the Veteran had multilevel degenerative changes of the lumbar spine, most significantly at L5-S1 with a right paracentral disc protrusion.  There was moderate narrowing of the right lateral recess with involvement of the descending right S1 nerve root.  These findings were noted to potentially explain the Veteran's clinical symptoms.  

The evidence also includes a VA General Medical examination report dated in October 2009.  During a physical examination, the examiner indicated that the Veteran had no spinal deforming.  It was further noted that the Veteran could flex to 80 degrees in forward flexion.  In the lower extremities, muscle tone, deep tendon reflexes, and sensation to vibration was normal in all extremities.

In a January 2010 VA rehab consult note (in Virtual VA), the Veteran reported chronic low back pain.  He indicated that the pain radiated to the right leg with a sharp pain.  Upon examination, the Veteran's gait was normal.  Range of motion was normal in all phases.  The Veteran was diagnosed with lumbar spine degenerative joint and disc disease, disc protrusion at L5-S1, and lumbar radiculopathy on the right S1 root.  

During a January 2014 VA spine examination, a diagnosis of degenerative arthritis of the spine was confirmed.  It was also noted that the Veteran had been diagnosed with a herniated disc in the past.  Flare-ups were noted to occur with bending.  The Veteran reported constant, sharp pain.  He also indicated that he wore a back brace occasionally and used Flexeril as needed.  Upon range of motion testing, forward flexion was limited to 30 degrees with pain starting at 10 degrees.  Repetitive use testing did not additionally limit motion in flexion.  The examiner also diagnosed the Veteran with "mild" left lower extremity radiculopathy affecting the sciatic nerve root.  There was no ankylosis of the spine.  The Veteran was not diagnosed with IVDS and there were no other neurological abnormalities noted by the examiner.  

Upon review of all the evidence of record, the Board finds that the evidence is in equipoise as to whether the Veteran's lumbar spine symptoms more nearly approximate the criteria for a 20 percent disability evaluation for the rating period prior to January 7, 2014.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Specifically, during the March 2008 Initial Evaluation from Dr. J. S., passive range of motion of the lumbar spine was limited to 50 percent (i. e., flexion limited to approximately 45 degrees) and there were "moderate" muscle spasms during active range of motion testing.  Functional limitations were noted to include pain with bending over and after sitting.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has experienced lumbar spasms for the rating period prior to January 7, 2014 and forward flexion to approximately 45 degrees (i. e., forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees).  Accordingly, the Board finds that a 20 percent rating is warranted for the Veteran's lumbar spine disability for the rating period prior to January 7, 2014.

The Board further finds that a rating in excess of 20 percent under the General Formula is not warranted for the rating period prior to January 7, 2014.  In this regard, the evidence during this period shows that the Veteran's thoracolumbar range of flexion was well above 30 degrees.  Moreover, at no time was ankylosis of the entire thoracolumbar spine noted.

The Veteran's painful limitation of motion and additional functional impairment meets the impairment contemplated by the current schedular disability rating and does not more nearly approximate functional impairment commensurate with disability rating higher than that already assigned for the rating period prior to January 7, 2014.  Even when considering the Veteran's pain and functional impairment following repetitive motion, the evidence of record does not establish that he has the requisite limitation of lumbar motion to warrant a higher disability rating what is already assigned.  Accordingly, the evidence of record weighs against assigning a disability rating higher than 20 percent for the lumbar spine based on additional functional limitation following repetitive use or flare-ups of the joint for the rating period prior to January 7, 2014.

Further, at no time during the rating period prior to January 7, 2014 did the Veteran report experiencing "incapacitating episodes" as that term defined in the regulations.  38 U.S.C. § 4.71 a, Diagnostic Code 5243.  Accordingly, an evaluation of the Veteran's disability pursuant to Diagnostic Code 5243 based on incapacitating episodes is not warranted.  

Regarding the rating period beginning January 7, 2014, the Veteran is already in receipt of a 40 percent disability rating for forward flexion of the lumbar spine limited to 30 degrees or less.  See January 2014 VA spine examination. 

As noted above, the General Rating Formula for Diseases and Injuries of the Spine provides a 50 percent rating when there is unfavorable ankylosis of the entire thoracolumbar spine.  In this case, the medical evidence of record does not show that the Veteran had been diagnosed with unfavorable ankylosis of the entire thoracolumbar spine. 

Further, the Formula for Rating IVDS Based on Incapacitating Episodes provides a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  As noted above, however, at no time during the rating period beginning January 7, 2014 did the Veteran report experiencing "incapacitating episodes" as that term defined in the regulations.  38 U.S.C. § 4.71 a, Diagnostic Code 5243.  Accordingly, an evaluation of the Veteran's disability pursuant to Diagnostic Code 5243 based on incapacitating episodes is not warranted.

For these reasons, the Board finds that a higher disability rating in excess of 40 percent for the Veteran's lumbar spine disability is not warranted for the rating period beginning January 7, 2014.

Neurological Considerations

The Board has considered whether separate evaluations for neurological disabilities are warranted.  As instructed by Note (1) to the General Rating Formula, associated objective neurological abnormalities should be rated separately under an appropriate diagnostic code.

The Board finds that the Veteran's neurological abnormalities of the lower extremity are most appropriately rated under Diagnostic Code 8520 for incomplete paralysis of the sciatic nerve.  Under Diagnostic Code 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve, 20 percent for moderate incomplete paralysis, 40 percent for moderately severe incomplete paralysis, 60 percent for severe incomplete paralysis with marked muscular atrophy, and 80 percent for complete paralysis where the foot dangles and drops, with no active movement possible of muscles below the knee and flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a (2017).

Regarding the rating period prior to January 7, 2014, the Board finds that the Veteran is entitled to a separate 10 percent rating for mild right lower extremity radiculopathy.  The evidence of record prior to January 7, 2014 shows that the Veteran had a protruding disc at L5-S1.  See March 2008 Initial Evaluation from 
Dr. J. S.  The October 2009 MRI report showed narrowing of the right lateral recess with involvement of the descending right S1 nerve root.  VA treatment records dated in October 2009 indicated that the Veteran had low back pain that radiated down the right leg to his knee.  In a January 2010 VA rehab consult note (in Virtual VA), the Veteran reported pain radiating to the right leg.  The Veteran was specifically diagnosed with lumbar radiculopathy on the right S1 root.
For these reasons, the Board finds that a 10 percent rating for mild right lower extremity radiculopathy is warranted for the rating period prior to January 7, 2014. 

Regarding the rating period beginning January 7, 2014, the Board finds that a separate compensable rating for right lower extremity radiculopathy is not warranted.  The evidence beginning in January 2014 does not show that the Veteran has continued symptoms of the right lower extremity.  The January 2014 VA examiner specifically indicated that the Veteran did not have any pain, parethesias, dysesthesias, or numbness in the right lower extremity.  As such, a separate compensable rating for the right lower extremity is not warranted beginning January 7, 2014.

The Board notes that, because this staged rating pertaining to the right lower extremity does not result in a reduction or discontinuance of compensation payments currently being made, this does not constitute a reduction in compensation, and the process specified in 38 C.F.R. § 3.105 (e) (2017) is not required.  See O'Connell v. Nicolson, 21 Vet. App. 89, 93 (2007); Hamer v. Shinseki, 24 Vet. App. 58, 61-62 (2010).
 
Regarding the left lower extremity, the Board finds that a separate compensable rating is not warranted for the period prior to January 7, 2014 as there is no evidence that the Veteran had symptoms or a diagnosis of radiculopathy on the left lower extremity.  

As for the rating period beginning January 7, 2014, the Veteran is already in receipt of a separate 10 percent rating for left lower extremity radiculopathy.  The Board finds that a rating in excess of 10 percent is not warranted.  The evidence during the period beginning in January 2014 does not show that the Veteran's left lower extremity radiculopathy was more than mild.  The January 2014 VA examiner specifically diagnosed the Veteran with "mild" left lower extremity radiculopathy affecting the sciatic nerve root.  As such, a higher separate rating in excess of 10 percent is not warranted for the Veteran's left lower extremity radiculopathy or the period beginning January 7, 2014.

Rating Analysis for Residuals of a Right Fifth Metatarsal Fracture

The Veteran essentially maintains that his right foot disability is more severe than what is contemplated by the currently assigned noncompensable rating.

During an October 2009 VA general medical examination, the Veteran did not report any symptoms associated with his right foot.  Upon physical examination, there were no foot deformities or atrophic changes noted.  Foot dorsiflexion was normal.  

The evidence includes a September 2012 VA foot examination report.  The examiner indicated that the Veteran had fractured his 5th metatarsal in the early 1990s.  During the evaluation, the Veteran denied regular pain in his right foot at the fracture site.  He did, however, report some increased pain/discomfort during cold weather, but most of the time it did not bother him.  There had been no significant interval change in his right foot 5th fracture.  The Veteran was noted to have right foot pain in his arch, but the examiner indicated that this was a recent development and was not a service-connected disability.  The examiner further noted that X-rays reviewed from the 2009 VA examination did not show any sign of old fracture or arthritis and were evaluated as normal.

During a January 2014 VA foot examination, the examiner indicated that the Veteran had a "moderate" right foot injury associated with his diagnosed right 5th metatarsal fracture.  No other foot abnormalities were noted.  

Upon review of all the evidence of record, the Board finds that the evidence is in equipoise as to whether the Veteran's right foot disability more nearly approximates a 10 percent rating under Diagnostic Code 5284.  

Diagnostic Code 5284 provides a 10 percent rating for impairment of moderate degree, a 20 percent rating for moderately severe impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a.  Based on the symptomatology, diagnoses, and relevant medical history, the Board finds that in this case Diagnostic Code 5284 is the more appropriate Diagnostic Code because it incorporates all symptoms related to foot injuries and is more favorable to the Veteran in this case.

The evidence shows that the Veteran's right foot disability has been manifested by increased pain and discomfort during cold weather.  Notably, the January 2014 VA examiner specifically indicated that the Veteran had a "moderate" right foot injury associated with his diagnosed right 5th metatarsal fracture.  Further, although the Veteran's X-rays have not shown any abnormality during the rating period on appeal, the provisions of 38 C.F.R. § 4.59 (2017), which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  The evidence discussed above indicates that the Veteran had increased pain and discomfort with cold weather.  Under Burton, even if there is no arthritis, but there is functional impairment due to painful motion, a minimum 10 percent rating is warranted.  Thus, due to the Veteran's symptoms, the Board finds that a 10 percent rating is warranted for the entire rating period on appeal.  See also Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); Burton v. Shinseki, 25 Vet. App. 1 (2011); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017).

The Board has considered whether the Veteran's functional loss in the right foot due to pain warrants a higher rating.  There is no evidence of record, to include the Veteran's lay statements, that shows that the Veteran's right foot disability more nearly approximated a moderately-severe foot disability.  During the September 2012 VA foot examination report, the Veteran indicated that, most of the time, his right foot disability did not bother him.  Therefore, the record does not show that the Veteran was additionally limited by pain, fatigability, incoordination, pain on movement, or weakness during flare-ups or upon repetitive use over time such that a rating in excess of 10 percent was warranted at any time during the period on appeal. 


ORDER

Service connection for obstructive sleep apnea is granted. 

Service connection for narcolepsy is denied. 

An initial compensable rating for hypertension is denied.

An initial rating in excess of 30 percent for hypertensive heart disease with syncope is denied. 

An initial rating of 50 percent, but no higher, for panic disorder is granted. 

For the rating period prior to January 7, 2014, a 20 percent rating, but no higher, for lumbar spine degenerative changes is granted.

For the rating period beginning January 7, 2014, a rating in excess of 40 percent for lumbar spine degenerative changes is denied.

For the rating period prior to January 7, 2014, a separate rating of 10 percent for right lower extremity radiculopathy of the sciatic nerve is granted.

An initial 10 percent rating, but no higher, for residuals of a right fifth metatarsal fracture is granted.


REMAND

Right Shoulder Disorder

Service treatment records show complaints of right shoulder pain.  Specifically, during a February 2007 service treatment note, the Veteran indicated that he had been experiencing reoccurring right shoulder pain for 10 years. 

Post-service VA treatment records include an August 2014 VA radiology report of the right shoulder.  During the evaluation, the Veteran complained of pain with range of motion in the right shoulder.  X-rays revealed no acute fracture or dislocation.  There was, however, moderate degenerative changes of the acromioclavicular joint. 

The Veteran has not been afforded a VA examination pertaining to the right shoulder.  As such, the Board finds that one is necessary in order to assist in determining the etiology of his right shoulder disorder.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006). 

Sinusitis with Headaches

The Veteran's sinusitis is rated under the diagnostic code for chronic, frontal sinusitis.  Under the rating schedule, chronic maxillary sinusitis is to be rated under the General Rating Formula for Sinusitis.  See 38 C.F.R. § 4.97, Diagnostic Code 6512. 

Under the General Rating Formula for Sinusitis, a 30 percent rating is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  

The evidence includes a September 2012 VA sinus examination.  During the evaluation, the Veteran described symptoms of nasal congestion and drainage.  The Veteran specifically indicated that he was treated by his private physician with antibiotics for sinus infections three time over the past year.  

The evidence currently of record does not show that the Veteran's private treatment records pertaining to his sinus disability have been requested or associated with the claims file.  As the Veteran reported being treated with antibiotics by his private doctor three time in one year, the Board finds that a remand is warranted to obtain these records.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to complete a release authorizing VA to obtain any medical records from his private doctor that is relevant to his claims for a higher rating for sinusitis.  (NOTE:  During the September 2012 VA sinus examination, the Veteran indicated that he was treated by his private physician with antibiotics for sinus infections three time over the past year).  

Then, make appropriate efforts to obtain any records so authorized for release.  All actions to obtain the records should be documented.  If the records cannot be located or do not exist, the Veteran should be notified and given an opportunity to provide them.

2.  Schedule the Veteran for a VA shoulder examination to determine the nature and etiology of the Veteran's right shoulder disorder.  The electronic claims file must be made available to the individual designated to provide the opinion.  The examiner is then asked to address the following:

(a)  List all current diagnoses pertaining to the Veteran's right shoulder. 
(b) For each diagnosis, state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's disorder(s) was incurred in service or is otherwise related to service.  (NOTE:  service treatment records show complaints of right shoulder pain).

(c)  A complete rationale for any opinion expressed should be included in the examination report.

3.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


